DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/21 has been entered.


 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No.13/655,039, fails to provide adequate written description or enablement support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, the ‘039 application does not provide such support for the claimed limitations of “wherein the trainer garment is configured to feel…to the trainee garment” and “wherein the robotic actuators…linear micro actuator" in all of the independent claims.  Therefore, all of Applicant’s claims are accorded the priority date of the instant application, namely 1/16/2014.  See MPEP 2152.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 9, 13, and 17 state the limitations of “and wherein the robotic actuator is configured to provide graduated steps to conform a trainee’s imperfect movement to a trainer’s perfect movement” and these limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Paragraph 66 in Applicant’s published specification discloses employing “graduated steps…more perfect movement” but one of ordinary skill in the art would not have read this to mean that the robotic actuators themselves employed such “graduated steps.”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 8-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US PGPUB 2004/0219498 by Davidson (“Davidson”), in view of US Patent 5,679,004 to McGowan ("McGowan"), further in view of PGPUB US 20090253109 A1 by Anvari et al (“Anvari”), further in view of PATENT US 6069419 A to Tabib-Azar (“Tabib-Azar”), PGPUB US 20160252110 A1 by Galloway et al (“Galloway”).
In regard to Claims 1, 9-11, 13-15, and 17-20, Davidson teaches most of the claimed limitations (see variously).
For example, Davidson teaches
wherein the trainee garment is provided with an on-board computer for collecting and storing a plurality of trainer models, and comparing trainee models with stored trainer models, and wherein the trainer garment is provided with an on-board computer for collecting and storing a plurality of trainee models, and wherein the trainer models are provided and operated in a networked computer system to enable the user to access the trainer models over the network, and wherein the computer on the trainee garment and trainer garment are configured to collect gyroscope data and global positioning data for acquiring trainee and trainer models for measuring movements along X.Y.Z axes,

which also teaches
wherein a recording-observer model is provided to track movements of trainer in three dimensional axes and to store the movement instructions in a computer to adjust power, velocity, and accuracy of the trainee movements to modify the trainee movements.
(some or all of the trainer models otherwise taught by Davidson are within the BRI of the claimed “recording-observer model”, at a minimum, to the extent that there is no definition of “recording-observer model” provided in the Specification, it is not a term of art, and the trainer and trainer models otherwise taught by Davidson are employed “to track movements of [the] trainer in three dimensional axes” as well as to “store […] movement instructions in a computer”.); 
As well as, Davidson teaches
wherein one or more rotating actuators and/or one or more linear actuators are provided at shoulder, elbow and wrist for imparting multidirectional motion,
(see, e.g., paragraph 42 in regard to “robotic mechanisms are each associated with each of the trainee reference points of garment”; and, e.g., Figure 3, selections 15 showing sensors/reference points at the, e.g., shoulder, elbow and wrist);

However, to the extent that Davidson may fail to specifically teach
wherein a pulse of alternating electrical current is sent through one or more of said neuromuscular electrical stimulators to cause the contraction of a trainee muscles, tendons and/or ligaments
however, the Examiner takes OFFICIAL NOTICE that the use of alternating electrical current for a neuromuscular electrical stimulator was old and well-known at the time of Applicant’s invention.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement alternating electrical current for a neuromuscular electrical stimulator within the invention of the cited prior art so as to provide effective stimulation of the trainee’s muscles.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03;
Note, the limitations of “to allow the trainer to assess...to the trainee garment" have been interpreted as functional language and the system taught by Davidson would be capable of providing such a function to the extent, e.g., that it generates reports on the trainee's coherence to the trainer model which the trainer could then use to make the claimed assessment.

Furthermore, to the extent that Davidson may fail to specifically teach that the robotic actuators are 
driven by a motor or pneumatic or hydraulic line
the Examiner takes OFFICIAL NOTICE that the claimed feature was old and well-known at the time of Applicant’s invention.  Such functionality allows for the actuators to move.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to allow the actuators to move.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Furthermore, Davidson teaches the features of the claimed "alarm" (see, e.g., paragraph 38) and the claimed "report" (see, e.g., paragraph 32).  The claimed feature in regard to the "alternating electric pulse" is taught by admitted prior art in terms of the now-cancelled Claim 5, and it would have been obvious to have implemented this functionality within the invention of the cited prior art so as to provide effective stimulation of the trainee's muscles.
Furthermore, while Davidson teaches that the neuromuscular electrical stimulators are placed in contract with the trainee's skin (see paragraph 41) as well as use of a body suit, and McGowan teaches that the leads for the electrodes run through layers (i.e. are threaded through holes) of the body suit;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Specifically, it would have been obvious to have employed McGowan’s teaching in regard to running the leads for the electrodes through a layer of the body suit in order to route the stimulators taught by Davidson, so as to help prevent the connecting wires from being snagged by motions of the trainee.
Furthermore, while Davidson teaches the trainee garment being able to provide force feedback based on a trainer model it does not teach the trainer being able to directly sense the trainee’s movements and to then provide corrective movement to the trainee garment, however, in an analogous reference, Anvari teaches a robotic training system whereby both the trainee and trainer are equipped with force feedback devices and, thereby, the trainer can sense the trainee’s movements as well as provide corrective feedback to the trainee via a force feedback haptic device (see, e.g., paragraph 65);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have applied the teaching of Anvari to the system otherwise taught by Davidson by, likewise, equipping the trainer garment with robotic actuators and programming the system so that the trainer could sense the trainee’s erroneous movements and then supply corrective movements to the trainee, as necessary, in order to provide better instruction.

Furthermore, while Davidson teaches employing actuators to impart motion to the trainee’s garment it may not teach employing linear or rotary micro actuators for that purpose, however, in an analogous reference, Tabib-Azar teaches that it is known to employ linear or rotary micro actuators in order to produce linear or rotary motion (see, e.g., abstract and background), which are capable of providing movement in graduated steps (see, e.g., Figures 1 and 6);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed the linear or micro actuator taught by Tabib-Azar as the actuator otherwise taught by Davidson, in order to impart motion to the trainer’s and trainee’s garments, so as to allow for more efficient instruction.
	Note, the limitations of “to conform a trainee’s imperfect movement to a trainer’s perfect movement” are interpreted as being functional and the cited prior art teaches a device capable of providing such a function to the extent that, e.g., Davidson teaches a trainer teaching a trainee to adopt more perfect movements.
Furthermore, while Davidson teaches employing a garment as well as robotic actuators that mate with that garment it may not specifically teach
	wherein each actuator is attached through an individual attachment piece to adjust a distance between two actuators,
	However, in an analogous reference Galloway teaches this functionality (see, e.g., Figure 61a and 61b and paragraph 112 in regard to employing Velcro to attach actuators to a flexible fabric glove);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed the functionality taught by Galloway as part of the invention of the otherwise cited prior art, to allow the actuators to be place securely within the suit and at the specific reference points.
	NOTE, Applicant’s claimed limitations of “to adjust a distance between two actuators” are interpreted as functional limitations and the actuators with Velcro attachments taught by Galloway are capable of providing such a function.

In regard to Claim 2, see Davidson at e.g., paragraph 39.
In regard to Claim 8, while Davidson teaches placement of electrodes and stimulators on various muscles in the body the cited prior art may fail to specifically teach
wherein said neuromuscular electrical stimulators stimulate one or more of the following muscle groups: Deltoid muscle, Biceps muscle, Teres muscle, Spinatus muscle, Brachialis muscle, Triceps muscle, Brachioradialis muscle and Extensor Carpi Radialis muscle;
However, the Examiner takes OFFICIAL NOTICE that the use of neuromuscular electrical stimulators on these muscles was old and well-known at the time of Applicant’s invention.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement neuromuscular electrical stimulators on these muscles within the invention of the cited prior art so as to provide effective stimulation of a range of the trainee’s muscles.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

In regard to Claims 12 and 16, while Davidson teaches the use of a body suit that is tight-fitting it may not necessarily also teach that the body suit is breathable and synthetic,
However, the Examiner takes OFFICIAL NOTICE that the use of such material for a body suit was old and well-known at the time of Applicant’s invention.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement this functionality within the invention of the cited prior art so as to provide a body suit that is comfortable for the trainee to wear.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.




Response to Arguments
	Applicant further argues in its Remarks at page 31:

    PNG
    media_image1.png
    184
    637
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive because McGowan teaches the electric leads running through from beltpacks worn outside the body suit, through layers of the suit, and to sensors worn on the skin.  In other words, McGown teaches the leads being “threaded through holes” in the garment because the garment has to have holes for the leads to reach the skin from the outside of the garment.  Applicant, perhaps, appears to be arguing that the claimed limitation of “hole” requires that the opening be cut into the garment, however, there is no basis or rationale provided to support that as the BRI.



    PNG
    media_image2.png
    331
    677
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive because Anvari is not relied upon to teach the features in question but is solely relied upon to teach equipping a trainer with a force feedback device.  Furthermore, in terms of limitations regarding robotic actuators driven by pneumatic or hydraulic lines, those are admitted prior art given Applicant’s failure to timely traverse the taking of official notice in regard to those features.



    PNG
    media_image3.png
    342
    647
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive because Tabib Azar is not relied upon to teach the use of micro actuators with trainee garments or in a training system.  Davidson already teaches actuators being used with trainee garments or in a training system and Tabib Azar is merely relied on to teach the specifically claimed features of those actuators.



    PNG
    media_image4.png
    318
    697
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    232
    687
    media_image5.png
    Greyscale

Applicant’s argument is not persuasive because, to the extent that Applicant appears to be arguing that Galloway is non-analogous art, Galloway concerns employing actuators in a body covering to help teach stroke patients how to recover their normal motor function and is, thereby, either from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  MPEP 2141.01(a)(1).  Also, Applicant’s claimed limitations of “to adjust a distance between two actuators” are interpreted as functional limitations and Galloway are capable of providing such a function by being capable of being placed at various locations and, thereby, to increase/decrease the distance between any pair of actuators.
	Applicant argues on pages 36-37 of its Remarks that the instant application has an effective filing date of its parent application, 10/410,082.  Applicant’s argument is not, however, responsive to the “Priority” section of the rejection made supra where it is pointed out that aspects of its currently claimed invention were only disclosed in the instant application and not in any of the parent applications and, therefore, the instant application has the effective filing date of 1/16/2014.  “As under pre-AIA  law, the effective filing date of a claimed invention is determined on a claim-by-claim basis and not an application-by-application basis.”  MPEP 2152.01, emphasis added.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715